                    UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                         NASHVILLE DIVISION



SECURITIES AND EXCHANGE
COMMISSION,

                            Plaintiff,

                 v.                        Case No. 3:20-cv-01064

                                           JUDGES
                                           CRENSHAW/FRENSLEY

CAPWEALTH ADVISORS, LLC,
TIMOTHY J. PAGLIARA, AND                   JURY TRIAL DEMANDED
TIMOTHY R. MURPHY,

                            Defendants.



                      INITIAL CASE MANAGEMENT ORDER


    A.    JURISDICTION:        The court has jurisdiction pursuant to Section 214(a) of the

          Investment Advisers Act of 1940 [15 U.S.C. §80b-14(a)].

    B.    BRIEF THEORIES OF THE PARTIES:

          For Plaintiff: Defendants violated the securities laws by: 1) failing to disclose

          adequately the material conflicts of interest arising from their receipt of fees

          pursuant to Rule 12b-1 under the Investment Company Act of 1940 (“12b-1 fees”)

          when purchasing, recommending or holding for advisory clients mutual fund share

          classes that charged 12b-1 fees even though lower-cost share classes of the same

          funds were available; and 2) breaching their duty to seek best execution for their

          clients by investing them in higher cost share classes of mutual funds when lower

          cost share classes were available. Defendant CapWealth Advisors, LLC also
                                          1

  Case 3:20-cv-01064 Document 17 Filed 02/23/21 Page 1 of 6 PageID #: 280
        violated the securities laws by failing to implement policies and procedures to

        prevent violations of the securities laws and the rules thereunder in connection with

        its mutual fund share class selections.

        For Defendants: The defendants did not violate the Investment Advisers Act of

        1940, 15 U. S. C. § 80b (the “Advisers Act”) in any respect. The individual

        defendants, Timothy J. Pagliara (“Pagliara”) and Timothy R. Murphy (“Murphy”)

        adequately disclosed to each client of CapWealth Advisors, LLC (“CapWealth”) all

        facts material to the purchase of the shares of mutual funds about which the plaintiff

        complains. In addition, each individual defendant, to the extent the concept of “best

        execution” even applies to the purchase of mutual funds, which is denied, obtained

        best execution with respect to each purchase of mutual funds about which the

        plaintiff complains. Contrary to plaintiff’s claims, CapWealth did not violate

        Section 206(4) of the Advisers Act [15 U. S. C. §80b-6(4)] and Rule 206(4)-7

        thereunder [17 C. F. R. §275.206(4)-7] in any respect. CapWealth adopted and

        implemented written policies and procedures reasonably designed to prevent

        violations of the Advisers Act. The plaintiff is not entitled to any relief against any

        defendant, including any remedy of disgorgement or any civil fine or any injunctive

        relief.

 C.    ISSUES RESOLVED: Jurisdiction and venue.

 D.    ISSUES STILL IN DISPUTE:

       1.         Whether any defendant, in violation of Section 206(2) of the Investment

       Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. § 80b-6(2)], failed to disclose

       adequately to any investor any material conflict of interest arising from any

       defendant’s receipt of fees pursuant to Rule 12b-1 under the Investment Company
                                         2

Case 3:20-cv-01064 Document 17 Filed 02/23/21 Page 2 of 6 PageID #: 281
       Act of 1940 (“12b-1 fees”) in connection with the purchase or holding of any mutual

       funds.

       2.       Whether any defendant had or breached any duty under Section 206(2) of the

       Advisers Act [15 U.S.C. § 80b-6(2)] to seek “best execution” in connection with the

       purchase of any mutual fund that paid any 12b-1 fees to such defendant.

       3.       Whether Defendant CapWealth, in violation of Section 206(4) of the Advisers

       Act [15 U.S.C. § 80b-6(4)] and Rule 206(4)-7 thereunder [17 C.F.R. § 275.206(4)-

       7], failed to adopt and implement written compliance policies and procedures

       reasonably designed to prevent violations of the Advisers Act and the rules thereunder

       in connection with its mutual fund share class selection practices.

       4.       Whether Plaintiff is entitled to relief in the form of injunctions against

       Defendants.

       5.       Whether Plaintiff is entitled to recover disgorgement and prejudgment interest

       from Defendants Pagliara and Murphy and the amount of any such disgorgement and

       prejudgment interest.

       6.       Whether Plaintiff is entitled to relief in the form of a civil penalty against each

       of the Defendants and the amount of any such penalty.

 E.    INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

       to Fed.R.Civ.P. 26(a)(1) within 30 days of the initial case management conference.

 F.    CASE RESOLUTION PLAN AND JOINT ADR REPORTS: The parties shall

       develop a plan for resolution of the case that includes at least two independent

       attempts to resolve the case. The first attempt shall occur no later than 120 days from

       the initial case management conference, and the second attempt shall occur before the

       deadline for filing dispositive motions. The parties are encouraged to consider the
                                             3

Case 3:20-cv-01064 Document 17 Filed 02/23/21 Page 3 of 6 PageID #: 282
       Alternative Dispute Resolution options provided in Local Rule 16.02 through 16.07.

       By no later than June 30, 2021, the parties shall submit a joint report to advise the

       Court that the parties made a good faith effort to resolve the case. The joint report

       shall also state whether the parties request referral of the case for ADR. An updated

       joint report, including whether the parties request referral of the case for ADR, shall

       be filed no later than sixty (60) days in advance of the deadline for the filing of

       dispositive motions.

 G.    DISCOVERY: The parties shall complete all written discovery and depose all fact

       witnesses on or before November 2, 2021. Discovery is                  not   stayed    during

       dispositive or other motions, unless ordered by the Court. No motions concerning

       discovery are to be filed until after counsel have spoken in a good faith effort to resolve any

       dispute(s). Discovery motions are to be filed in accordance with the practices of the

       Magistrate Judge, who will resolve all disputes. All discovery-related motions shall be filed

       by no later than Oct 1, 2021.

 H.    MOTIONS TO AMEND OR TO ADD PARTIES: Any motions to amend or to add

       parties shall be filed by no later than April 2, 2021.

 I.    DISCLOSURE OF EXPERTS: The plaintiff shall identify and disclose all expert

       witnesses and expert reports on or before October 1, 2021. The defendant shall

       identify and disclose all expert witnesses and reports on or before November 2, 2021. No

       supplemental expert reports or rebuttal experts shall be allowed, except upon order of the

       Court for good cause shown.

 J.    DEPOSITIONS OF EXPERT WITNESSES: All experts shall be deposed by no

       later than November 30, 2021.

 K.    SUBSEQUENT CASE MANAGEMENT CONFERENCE. A subsequent case

                                             4

Case 3:20-cv-01064 Document 17 Filed 02/23/21 Page 4 of 6 PageID #: 283
          management conference shall be held on July 8, 2021, to address: status of discovery

          (including any discovery issues or disputes); prospect for settlement (including

          propriety of ADR); and, any other appropriate matters.

 L.       DISPOSITIVE MOTIONS: Dispositive motions shall be filed by no later than

          January 31, 2022. Responses to dispositive motions shall be filed within 28 days after

          the filing of the motion. Briefs or memoranda of law in support of or in opposition to

          a dispositive motion shall not exceed 25 pages. Optional replies may be filed within

          14 days after the filing of the response and shall not exceed 5 pages. No motion for

          partial summary judgment shall be filed except upon leave of court. Any party

          wishing to file such a motion shall first file a separate motion that gives the

          justification for filing a partial summary judgment motion in terms of overall

          economy of time and expense for the parties, counsel and the Court. In all other

          respects, the provisions of Local Rule 56.01 shall govern.

 M.       ELECTRONIC DISCOVERY. The parties anticipate reaching an agreement on

          how to conduct electronic discovery. Administrative Order No. 174 therefore need

          not apply to this case. However, in the absence of an agreement, the default standards

          of Administrative Order No. 174 will apply.

 N.       ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The jury trial of this

          action is expected to last approximately 10 days. A trial date no earlier than June 13,

          2022, is respectfully requested.

      It is so ORDERED.



                                             JEFFREY S. FRENSLEY
                                             United States Magistrate Judge


                                                 5

Case 3:20-cv-01064 Document 17 Filed 02/23/21 Page 5 of 6 PageID #: 284
APPROVED FOR ENTRY:



/s/ Kristin W. Murnahan
Attorney for Plaintiff




/s/ Eugene N. Bulso, Jr.
Attorney for Defendants




                                      6

   Case 3:20-cv-01064 Document 17 Filed 02/23/21 Page 6 of 6 PageID #: 285
